1 Reported in 227 N.W. 657.
Certiorari to the industrial commission to review its order refusing to vacate an award theretofore entered, and to grant a rehearing.
This is the fourth appearance of this case in this court. (1)163 Minn. 394, 204 N.W. 161; (2) 166 Minn. 212, 207 N.W. 499; (3) 175 Minn. 539, 221 N.W. 910. A reference to the case last cited will disclose the history of this litigation. After that decision the matter was before the industrial commission on an application for a setting aside of the award and the granting of a rehearing on the merits. In the consideration of this application the commission had before it numerous affidavits on behalf of relator and respondents, copies of certificates and sworn statements of physicians. It had the benefit of oral arguments. Every opportunity asked for was given relator and respondents to present their respective *Page 465 
views. Nothing was refused. Upon the showing made and from the files and proceedings, the commission by unanimous vote made its order denying the relator's application to have the award set aside. The granting of or the refusal to grant the application of relator rested within the sound discretion of the commission. On the record before us we conclude that the commission did not act arbitrarily or abuse its discretion. Ogrosky v. Commonwealth Elec. Co. 172 Minn. 46, 214 N.W. 765, and cases cited. The order of the commission must be sustained.
Affirmed.
STONE, J. took no part.